Title: From John Quincy Adams to Thomas Boylston Adams, 24 October 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear brother.
Washington 24. October 1801.

I have duly received your letter enclosing the 8 per Cents, and the bank bill, for which I am to give you my best thanks.
I arrived here safely after a fatiguing journey of thirty hours from Philadelphia, and had the happiness to find my wife and child in very good health—Louisa looks better than she has for years before, and I flatter myself with the hope that she will find this climate more congenial to her Constitution than that of Europe—The family are all well, excepting Mr. Johnson, who has a very bad cold with some fever.
I have paid my visits to the President and the heads of departments, and am now ready and anxious to move homewards—But a few days, I must allow to my friends, and shall probably get away by this day week—Our purpose is to go by the way of Frederick, and Lancaster—We hope to reach Philadelphia, by the 4th: or 5th: of next month; perhaps by the 3d:—of which, if you see Mrs: Roberts, I wish you to give her notice.
Your’s affectionately.
J. Q. Adams.